



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Comtois, 2016 ONCA 185

DATE: 20160303

DOCKET: C60976

Watt, Lauwers and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Comtois, Robbie Dickson, and Dwayne Ouimet

Appellants/Defendants

Julian Roy and Marc Gibson, for the appellant

Nicholas Devlin, for the respondent

Heard: March 2, 2016

On appeal from the judgment of Associate Chief Justice Frank
    N. Marrocco of the Superior Court of Justice, dated August 11, 2015, dismissing
    an application for
certiorari
to quash the order of Justice Knott of
    the Ontario Court of Justice, dated October 20, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellants challenge the decision of Marrocco A.C.J., dismissing
    their application for
certiorari
and for
Charter
relief to
    quash a decision of a summary conviction trial judge requiring them to attend
    for at least part of their trial, that is to say, arraignment, procedural
    discussions, and the Crowns evidence. The appellants say the summary
    conviction trial judge erred in fettering his discretion whether to require the
    attendance of the appellants by giving weight to a pre-existing practice.

[2]

The
certiorari
judge indicated that even if there had been
    jurisdictional error, he would have exercised his discretion to decline
certiorari
.

[3]

The appellants have not demonstrated any error on the part of Marrocco
    A.C.J.

[4]

As Sharpe J.A. indicated in para. 14 of his decision in this matter
    refusing a stay pending appeal:

It is well established that trials will not be interrupted by
    appeals or
certiorari
applications impugning orders made in the course
    of ongoing criminal proceedings unless the applicant can establish that the
    circumstances are such that the interests of justice necessitates the immediate
    granting of the prerogative or
Charter
remedy by the Superior Court:
R.
    v. Johnson
(1991), 3 O.R. (3d) 49 (C.A.). No such circumstances exist in
    this case.

[5]

Accordingly, the appeal is dismissed.


